Case 1:20-cv-22732-FAM Document 10 Entered on FLSD Docket 09/11/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case Number: 20-22732-CIV-MORENO

   BETTINA BAEZ,

                  Plaintiff,
   vs.

   MSC CRUISES, S.A.,

                  Defendant.

 - - - - - - - - - - - - - - - - -I
         ORDER DENYING MOTION TO EXTEND THE STATUTE OF LIMITATIONS

          THIS CAUSE came before the Court upon MOTION TO EXTEND THE STATUTE OF

 LIMIATIONS DEADLINE, OR IN THE ALTERNATIVE, MOTION TO TOLL THE STATUTE

  OF LIMITATIONS DEADLINE (D.E. 5), filed on August 24, 2020.

          THE COURT has considered the motion, the response in opposition, the reply, pertinent

  portions of the record, and being otherwise fully advised in the premises. The Court is aware it has

  the authority to equitably toll the limitations period if Plaintiff meets her requisite burden. See

  Booth v. Carnival Corp., 522 F.3d 1148 (11th Cir. 2008); Justice v. U.S., 6 FJd 1474, 1479 (11th

  Cir. 1993). Nonetheless, it finds that such a ruling is premature in the instant case. Plaintiff asks

 the Court to toll the limitations period in the hypothetical scenario that Plaintiff finds it necessary

 to amend her complaint based on something in the Defendant's answer or response. Indeed,

 Defendant's Motion to Dismiss was filed a full week after the Plaintiff filed her Motion to Extend.
Case 1:20-cv-22732-FAM Document 10 Entered on FLSD Docket 09/11/2020 Page 2 of 2



  Consequently, it is

         ADJUDGED that the motion is DENIED

                                                                  //!!i
         DONE AND ORDERED in Chambers at Miami, Florida, this ../L-- of September 2020.



                                         FEDERI   . MORENO
                                         UNI D STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                            2
